Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed October 28, 2021 has been received, Claims 1,3-7,11,14-21 and 23-37 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3-7, 11, 14-21, 23-28, 31-34, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthold (US 5,898,949) in view of Rogers (US 2011/0094018).
Regarding Claim 1, Barthold discloses a helmet assembly comprising: a helmet shell (12); a fit system (22,26) detachably couplable to the helmet shell (Col.5, lines 9-18), the fit system configured to stabilize the helmet shell on the wearer's head (Col.1, lines 7-16); and a retention system (114,116) coupled to the helmet shell (as seen in Fig.1), the retention system being configured to retain the helmet shell on the wearer's head (Col.8, lines 18-23), the helmet assembly is in a first state of having the fit system coupled to the helmet shell and when the helmet assembly is in a second state with the fit system not being coupled to the helmet shell (Col.5, lines 9-18; the fit system may be attached or detached from the helmet); wherein the fit system includes an adjustable fit band extending circumferentially about at least a portion of the helmet shell (Col.3, lines 25-30); the adjustable fit band includes first (86) and second (87) free ends which are detachably coupled to the helmet shell at first and second attachment locations, respectively (as seen in Fig.1, 6 & 7; Col.5, lines 37-56); the adjustable fit band includes a first band segment (left band of 26) and a second band segment (right band of 26) adjustably coupled together so as to permit adjustment of the length of the fit band (Col.3, lines 25-30); the fit system includes an adjuster (28) configured to adjust the first and second band segments relative to each other (Col.3, lines 25-30); the retention 
	Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the retention system of Barthold to have a stabilizer and second strap segments, as taught by Rogers, in order to provide a retention system with additional adjustable straps and a stabilizer portion that securely fit the helmet to an individual user’s head size, so that the helmet does not shift in any unwanted direction. When in combination, Barthold and Rogers teach the stabilizer configured to extend in a circumferential direction about a rear portion of the wearer's head to stabilize the helmet shell on the wearer's head both when the helmet assembly is in a first state of having the fit system coupled to the helmet shell and when the helmet assembly is in a second state with the fit system not being coupled to the helmet shell.

Regarding Claim 3, When in combination Barthold and Rogers teach a helmet assembly according to claim 1, wherein each of the first and second strap segments includes a first end and a second end (Barthold: 114,116 each have first & second ends; Rogers: left 59, right 59, left 62,80a & right 62,80b each have first & second ends), the first ends of the first and second strap segments being attached to the helmet shell (as seen in Barthold: Fig.1 & Rogers: Fig.1 & 2a), the second strap segments (Rogers: left 62,80a & right 62,80b) being coupled together at a location (Rogers: at 85a & 85b) between the first and second ends thereof (as seen in Rogers: Fig.1 & 2a).  



Regarding Claim 5, Barthold further discloses a helmet assembly according to claim 1, wherein the fit system is configured to cooperate with the retention system to stabilize the helmet shell on the wearer's head (Col.1, lines 7-16).  

Regarding Claim 6, Rogers further teaches a helmet assembly according to claim 1, wherein the stabilizer (88) of the retention system includes an occipital pad configured to be positioned adjacent the occipital region of the wearer's head (Para.27; Fig.1 & 2a).  

Regarding Claim 7, Rogers further teaches a helmet assembly according to claim 6, wherein the occipital pad couples the second strap segments together (at 85a & 85b) to restrict separation of the second strap segments from each other (as seen in Fig.2a).    

Regarding Claim 11, Barthold further discloses a helmet assembly according to claim 1, wherein the free ends (86,87) of the fit band being detachably coupled (as seen 

Regarding Claim 14, Barthold further discloses a helmet assembly according to claim 1, wherein the adjuster (28) is rotatable to adjust the first and second band segments (left & right bands of 26; Col.3, lines 25-30).  

Regarding Claim 15, Barthold further discloses a helmet assembly according to claim 1, wherein the fit band (22,26) includes an occipital portion (rear portion of 26) that is configured to be positioned adjacent the occipital region of the wearer's head (as seen in Fig.1; the rear portion would be positioned adjacent to the occipital region of a wearer’s head as the occipital region is at the rear of the skull).  

Regarding Claim 16, Rogers further teaches a helmet assembly according to claim 15, wherein the retention system includes an occipital pad configured to be positioned adjacent the occipital region of the wearer's head (Para.27; Fig.1 & 2a). When in combination Barthold and Rogers teach the occipital portion of the fit band (Barthold: 26) being positionable between the occipital pad (Rogers: 88) and the helmet shell (Barthold: 12; 26 of Barthold is capable of being positioned between the occipital pad and the helmet).  

Regarding Claim 17, When in combination Barthold and Rogers teach a helmet assembly according to claim 16, wherein the occipital portion of the fit band is 

Regarding Claim 18, Barthold further discloses a helmet assembly according to claim 15, wherein the fit band includes at least one stabilizing arm (92) to couple the occipital portion to the helmet shell (Col.5, lines 5-18).  

Regarding Claim 19, Barthold further discloses a helmet assembly according to claim 18, wherein the stabilizing arm (92) is configured to be adjustably coupled to the helmet shell to adjust the position of the occipital portion of the fit band relative to the occipital region of the wearer's head (Col.5, lines 5-18).  

Regarding Claim 20, Barthold further discloses a helmet assembly according to claim 18, wherein the at least one stabilizing arm includes a pair of stabilizing arms (92 & 94) adjustably coupled to the helmet shell (Col.5, lines 5-18).  

Regarding Claim 21, Barthold discloses a method of adjusting a helmet assembly to a wearer's head, the helmet assembly including a helmet shell (12), a fit system (22,26) detachably couplable to the helmet shell (Col.5, lines 9-18), and a retention system (114,116) coupled to the helmet shell (as seen in Fig.1), the fit system 
	Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the retention system of Barthold to have a stabilizer and second strap segments, as taught by Rogers, in order to provide a retention system with additional adjustable straps and a stabilizer portion that securely fit the helmet to an individual user’s head size, so that the helmet does not shift in any unwanted direction. When in combination, Barthold and Rogers teach the stabilizer configured to extend in a circumferential direction about a rear portion of the wearer's head to stabilize the helmet shell on the wearer's head both when the helmet assembly is in a first state of having the fit system coupled to the helmet shell and when 

Regarding Claim 23, Rogers further teaches a method according to claim 21, wherein the stabilizer (88) of the retention system includes an occipital pad (Para.27; Fig.1 & 2a). When in combination Barthold and Rogers further teach act c includes positioning the occipital pad adjacent the occipital region of the wearer's head (Rogers: Fig.1 & 2a).  

Regarding Claim 24, When in combination Barthold and Rogers further teach a method assembly according to claim 23, wherein act c includes stabilizing the helmet shell on the wearer's head at least in part using the occipital pad (Para.27; Fig.1 & 2a).  

Regarding Claim 25, When in combination Barthold and Rogers further teach a method assembly according to claim 23, wherein act c includes adjusting the retention system so as to retain and stabilize the helmet assembly on the wearer's head (Barthold: Col.8, lines 18-23 & Rogers: Para.26-27).  

Regarding Claim 26, Barthold further discloses a helmet assembly according to claim 1, wherein the first and second free ends (86,87) of the fit bands do not share a common helmet shell attachment location with the retention system (114,116)(as seen in Fig.1).  



Regarding Claim 28, Barthold further discloses a method according to claim 21, wherein the fit system includes a housing (housing attached to 28) which receives a portion of the fit band (Col.3, lines 25-30).  

Regarding Claim 31, Rogers further teaches a helmet assembly according to claim 1, wherein the stabilizer (88) comprises a first opening (85a) through which one of the strap segments (left 62,80a) of the pair of second strap segments passes, and the stabilizer comprises a second opening (85b) through which the other of the strap segments (right 62,80b) of the pair second strap segments passes (Para.27; Fig.2a).  

Regarding Claim 32, Barthold discloses a helmet assembly according to claim 31, wherein the first opening (85a) comprises a loop and the second opening (85b) comprises a loop (Para.27).  



Regarding Claim 34, Barthold discloses a helmet assembly according to claim 1, wherein the fit system includes a housing (front half of the housing with 28) which receives portions of the first and second band segments (as seen in Fig.1 & 6; Col.3, lines 25-30).  

Regarding Claim 36, Barthold discloses a helmet assembly according to claim 34, wherein the housing further comprises a cover (back half of the housing with 28)(as seen in Fig.1 & 6; Col.3, lines 25-30).  

Regarding Claim 37, Barthold discloses a helmet assembly according to claim 19, wherein the stabilizing arm (92) includes a fastener (101-103) configured to cooperate with each of a plurality of corresponding fasteners (32,42) provided on an interior surface of the helmet shell (Col.5, lines 5-18).  

2.	Claims 29, 30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthold (US 5,898,949) and Rogers (US 2011/0094018) in view of Chen (US 2011/0088148).

Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified Barthold and Rogers to have the stabilizer and fit system attach to one another, as taught by Chen, in order to provide increased comfort to the user by having the stabilizer pad between the user’s head and the fit system. Barthold and Rogers teach the stabilizer and the fit system bother being individually detachable from the helmet, and Barthold teaches using detachable fasteners to attach portions of the strapping systems together (Col.5, lines 5-36 & Col.7, lines 58-65). While Barthold, Rogers, and Chen do not specifically disclose the stabilizer having a fastener and the fit system comprises a corresponding fastener, and the stabilizer fastener and the corresponding fit system fastener are configured to detachably connect the stabilizer to the fit system, it would have been obvious to one having ordinary skill in the art to have modified the stabilizer and fit system of Barthold and Rogers to each have a fastener in order to detachably connect to one another, so that the stabilizer pad remains in place between the fit system and the user’s head for comfort and protection. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known 

Regarding Claims 30 and 35, When in combination Barthold, Rogers, and Chen discloses a helmet assembly according to claim 29, wherein the stabilizer fastener comprises a touch fastener (Col.7, lines 58-65, i.e. hook or loop patches) on a rearward facing surface of the stabilizer, and the corresponding fit system fastener comprises a touch fastener (Col.7, lines 58-65, i.e. corresponding one of hook or loop patches) located on a forward-facing surface of the housing (as the back of the stabilizer pad of Rogers would attach to the fit system of Barthold).  

	Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. 
3.	Applicant’s Remarks: Applicant asserts Claim 1 requires a teaching of the retention system being configured to stabilize the helmet shell on the wearer's head both when the helmet assembly is in a first state of having the fit system coupled to the helmet shell and when the helmet assembly is in a second state with the fit system not being coupled to the helmet shell and not simply a general teaching of a helmet assembly having a first state in which the fit system is coupled to the helmet shell and a  While it appears that the angularly disposed members 95 and 96 are capable of being detached from anchor clips 32 and 34, this premise is not an explicit teaching that Barthold's helmet is in a first state of having the fit system coupled to the helmet shell and in a second state with the fit system not being coupled to the helmet shell. Further, there is no teaching in Barthold that the helmet shell is worn by a wearer when the fit system is not coupled to the helmet shell; i.e. the Barthold helmet is not configured to be worn when the head band 22 is detached. Rogers also does not teach that the nape pad 88 is configured to stabilize the helmet shell on the wearer's head both when the helmet assembly is in a first state of having a fit system coupled to the helmet shell and when the helmet assembly is in a second state with the fit system not being coupled to the helmet shell, as required by claim 1. Applicant further points to In re Giannelli, Case No. 2013-1167 (Fed. Cir. Jan. 13, 2014) stating that the same issue is at stake in Claim 1 with regard to “configured to”. Thus, the question in this case is not whether the Barthold helmet modified with the Rogers nape pad 88 is capable of operating in the manner claimed, but rather whether the modified helmet has a retention system that is designed and constructed to stabilize the helmet shell on the wearer's head when the fit system is not coupled to the helmet shell. Because neither Barthold or Rogers teaches 
Examiner’s Response: Examiner respectfully disagrees. Barthold clearly teaches that the fit system (22,26) is detachably couplable to the helmet shell (Col.5, lines 9-18), the fit system configured to stabilize the helmet shell on the wearer's head (Col.1, lines 7-16); and a retention system (114,116) coupled to the helmet shell (as seen in Fig.1), the retention system being configured to retain the helmet shell on the wearer's head (Col.8, lines 18-23); the fit system may be attached or detached from the helmet (Col.5, lines 9-18). Meanwhile, Rogers teaches a helmet (51) having a retention system (para.24) including a stabilizer (88) configured to extend in a circumferential direction about a rear portion of the wearer's head to stabilize the helmet shell on the wearer's head (as seen in Fig.1 & 2a). When in combination, Barthold and Rogers absolutely teach the stabilizer configured to extend in a circumferential direction about a rear portion of the wearer's head to stabilize the helmet shell on the wearer's head both when the helmet assembly is in a first state of having the fit system coupled to the helmet shell and when the helmet assembly is in a second state with the fit system not being coupled to the helmet shell. This is further evidenced by the fact that Rogers teaches a retention system being used independently of a fit system and stabilizing the helmet on a wearer’s head. Applicant’s argument that Barthold is not configured to be used without 22 is not found persuasive as it is clear from Barthold and Rogers that it would be obvious to use a retention system separately from, or together with, a fit system. Further, Applicant’s argument that In re Giannelli, Case No. 2013-1167 (Fed. 

4.	Applicant’s Remarks: Applicant asserts, with regard to Claim 16, the combination of Barthold and Rogers would not yield "the occipital portion of the fit band being positionable between the occipital pad and the helmet shell", particularly since Barthold's occipital portion of the fit band is located above the position of Rogers' occipital pad. Barthold's fit band fits around the top of the head where the forehead region lies, and thus the occipital portion of the fit band is located at the top portion of the rear of the head. Rogers' occipital pad is located near the bottom portion of the rear of the head.
Examiner’s Response: Examiner respectfully disagrees. When in combination Barthold and Rogers teach the occipital portion of the fit band (Barthold: 26) being positionable between the occipital pad (Rogers: 88) and the helmet shell (Barthold: 12; 26 of Barthold is capable of being positioned between the occipital pad and the helmet). Applicant’s argument that  Barthold's fit band fits around the top of the head where the forehead region lies, and thus the occipital portion of the fit band is located at the top portion of the rear of the head is not found persuasive as Barthold clearly states that 26 is at the nape of a user; i.e. the back of a person’s neck. Additionally, 26 of Barthold 

5.	Applicant’s Remarks: Applicant asserts, with regard to Claim 17, the chin straps 114 and 116 of Barthold are not attached to the head band 22. Thus, based on the teachings of Barthold and Rogers, modifying the retention system of Barthold to have a stabilizer and second strap segments does not yield a result where a fit system is detachably connectable to a retention system. The argument presented in the Office Action fails to include any logic for further modifying the combination of Barthold and Rogers to specifically configure the nape pad 88 of Rogers to be detachably connectable to the head band 22 of Barthold.
Examiner’s Response: Examiner respectfully disagrees and notes that inasmuch as has been claimed by Applicant, the occipital portion of Barthold’s fit band is “detachably connectable” to the pad of Rogers in that they are connected when the systems are both attached to the helmet and detached when the fit band is removed from the helmet. Applicant has provided no further amendments to distinguish the claim over the current application of prior art. For these reasons, Applicant’s argument is not found persuasive.

6.	Applicant’s Remarks: Applicant asserts, with regard to Claims 28, 34, and 36, it is not clear from the Office Action what structure in Barthold is relied upon for teaching the claimed housing. As best understood, it appears that the Office Action is asserting that 
Examiner’s Response: Examiner respectfully disagrees and notes that the Office Action was clear in pointing out the housing that 28 is attached to as teaching the claimed housing (as seen in Fig.1 & 6; Col.3, lines 25-30); See pages 12-13 of the rejection. Applicant’s assertion that the Office Action was indicating the outer shell as being the housing is incorrect. Therefore, Applicant’s argument is not found persuasive.

7.	Applicant’s Remarks: Applicant asserts, with regard to Claim 37, Barthold's upwardly extending member 92 includes holes 101-103 which are configured to receive a snap button located on anchor clip 34. Hence, the holes 101-103 which are included on extending member 92 do not cooperate with a plurality of corresponding fasteners provided on an interior surface of the helmet shell.
Examiner’s Response: Examiner respectfully disagrees and notes that it is entirely unclear what Applicant’s argument is with regard to Barthold. Barthold unequivocally discloses “the stabilizing arm (92) includes a fastener (101-103) configured to cooperate with each of a plurality of corresponding fasteners (32,42) provided on an interior surface of the helmet shell (Col.5, lines 5-18)”; this feature is clearly seen in Fig.5, 8 & 9. Therefore, Applicant’s argument is not found persuasive.

8.	Applicant’s Remarks: Applicant asserts, with regard to Claim 29, the combination of Barthold and Rogers does not yield a system where a retention system and a fit 
Examiner’s Response: Examiner respectfully disagrees and first notes that the argument regarding Barthold and Rogers not yield a system where a retention system and a fit system are in any way detachably connectable to one another is answered above. Further, Chen was not used to teach anything more than the claimed stabilizer., Applicant’s argument with regard to Chen failing to disclose a retention system including a stabilizer where the stabilizer is connected to a fit system is not found persuasive as such limitations were taught by Barthold and Rogers. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732